PER CURIAM.
The Florida Summary Claims Procedure Rules are hereby amended in the following respects, viz:
Rule 7.110 is amended to read:
“(e) Failure to Prosecute. All actions in which it affirmatively appears that no action has been taken by filing of pleadings, order of court or otherwise for a period of one year shall be dismissed by the court on its own motion or on motion of any interested person, whether a party to the action or not, after reasonable notice to the parties, unless a party shows good cause in writing why the action should remain pending before the hearing on the motion.”
Rule 7.120 is amended to read:
“The time of trial shall not be less than fifteen (15) nor more than sixty (60) days from the date of personal service of the notice to appear or the last publication of constructive service. Not less than twenty days’ notice shall be given if any of the defendants reside outside the county in which the court sits. This rule does not apply to actions to which Chapter 51, Florida Statutes applies.”
Rule 7.180 is amended to read:
“(c) Grounds. All orders granting a new trial shall specify the specific grounds therefor. If such an order is appealed and does not state the specific grounds, the appellate court shall relinquish its jurisdiction to the trial court for entry of an order specifying the grounds for granting the new trial.”
Rule 7.200 is amended to read:
“Executions on judgments shall issue during the life of the judgment on the oral request of the party entitled to it or his attorney without precipe. No execution or other final process shall issue until the judgment on which it is based has been recorded nor within the time for serving a motion for new trial and if a motion for new trial is timely served, until it is determined; provided execution or other final process may be issued on special order of the court at any time after judgment.”
These amendments shall become effective midnight, September 30, 1968, and from that date shall apply to all summary claims procedures then pending or thereafter filed.
CALDWELL, C. J., and THOMAS, ROBERTS, DREW, THORNAL, ERVIN and ADAMS, JJ., concur.